Name: Commission Regulation (EC) No 1923/2001 of 28 September 2001 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade policy
 Date Published: nan

 Avis juridique important|32001R1923Commission Regulation (EC) No 1923/2001 of 28 September 2001 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products Official Journal L 261 , 29/09/2001 P. 0053 - 0053Commission Regulation (EC) No 1923/2001of 28 September 2001amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 31(14) thereof,Whereas:(1) The second subparagraph of Article 1(1) of Commission Regulation (EC) No 174/1999(3), as last amended by Regulation (EC) No 1681/2001(4), lays down that an export licence must be presented for all exports of the products referred to in Annex I, Number II. In order to lessen the burden on the national authorities and with a view to harmonisation with other products, certain cases referred to in Article 5 of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(5), as last amended by Regulation (EC) No 1095/2001(6), should be excluded from that obligation.(2) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1In Regulation (EC) No 174/1999, the second subparagraph of Article 1(1) is replaced by the following: "However, the first subparagraph notwithstanding, an export licence must also be presented for the products referred to in Annex I, Number II, except in the cases referred to in Article 2."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 227, 23.8.2001, p. 36.(5) OJ L 152, 24.6.2000, p. 1.(6) OJ L 150, 6.6.2001, p. 25.